NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious A bead exerciser system for an automated wheel assembly, comprising: …a pair of pinch rollers driven by a driver and configured to apply force to a tire of the wheel assembly; a feedback component configured to detect a force of the tire against the pinch rollers; and a controller configured to receive the force from the feedback component and generate a command for an alert in response to the force falling outside of a predefined threshold range (claim 1); …a pair of pinch rollers arranged on an opposite side of the wheel assembly than the drum roller, the pinch rollers driven by a driver and configured to apply force to a tire of the wheel assembly; a controller configured to instruct the pinch rollers to apply a force until a predefined threshold is reached; and store a pinch-roller distance between the pinch rollers in response to the predefined threshold being reached in a memory (claim 9); or, a method for validating a force of a bead exerciser system, comprising: receiving actuator data from a driver configured to vertically move a pair of pinch rollers; determining a force of the pinch rollers based on the actuator data; determining whether the force is within a predefined threshold range; and instructing an alert in response to the force not being within the predefined threshold range, together in combination with the rest of the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/